UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                X

MATTHEW JENKINS,

                       Plaintiff

              - against -                                    MEMORANDUM OF DECISION

CITY OF NEW YORK,and
ORLEN ZAMBRANO                                                       15 CV 5889(RJD)

                       Defendants.


DEARIE,District Judge

         On October 13, 2012, Plaintiff Matthew Jenkins ("Jenkins") was arrested by members of

the New York City Police Department("NYPD")for selling crack-cocaine to an undercover

officer. Def. Statement of Undisputed Facts Pursuant to Local Rule 56.1, ECF No.67("Def.

56.1"), H 4. During the arrest, one of the officers believed Jenkins was experiencing a drug

overdose, and had Jenkins transported by ambulance to Woodhull Medical Center("WoodhuII").

Id. at    5-6. In the early hours of October 14, 2012, NYPD Detective Orlen Zambrano

("Zambrano") escorted Jenkins in handcuffs to WoodhulTs Radiology unit for abdominal scans.

Id. at H 7. While there, Jenkins was injured during a physical altercation with Zambrano. Id. at H

8. According to Jenkins, Zambrano repeatedly struck him in the head and face with great force

and without justification. Amended Compl., ECF. No. 44,|f 24. According to Zambrano, while

Jenkins was lying on a table awaiting his scan, Jenkins tried to remove hidden drugs from his

"rear end" and Zambrano attempted to stop him by throwing him to the ground, causing a

contusion to Jenkins's face. PI. Statement of Undisputed Facts Pursuant to Local Rule 56.1, ECF

No. 72("PI. 56.1")1209; Alexander Noble Deck, ECF No. 83("Noble Deck"), Ex. C at 99,

102. Zambrano claims that he witnessed Jenkins swallow drugs he removed from his rear.
though a subsequent abdominal scan did not reveal any obstruction or foreign body. Noble Decl.,

Ex. C at 102; Michael Lumer Declaration, ECF No. 70("Lumer Decl."), Ex. 1 (Paynter Expert

Report) at 1. Additionally, there is no evidence in Jenkins's medical records that he had ingested

cocaine either before arrival, or while in the hospital. Lumer Decl., Ex 1. at 2. Medical personnel

observed swelling to the left side of Jenkins's face and a bump over his right eyebrow. Jenkins

was taken for a CT scan of his head and face. Id.

       Shortly after the incident, Zambrano notified his supervisor, Sergeant Michael Weber

("Weber"), about what happened, including the fact that Jenkins was injured. PI. 56.1 H 207.

Weber relayed the information to the NYPD Internal Affairs Bureau ("lAB"). Id. at H 205. lAB

created an intake report based on Weber's telephone call and waited for additional information

about Jenkins's diagnosis. Id- at H 208. About half an hour later, Weber once again called lAB

£ind relayed that Jenkins had been diagnosed with a cpntusion to his face, requiring no stitches

and with no broken bones, and had been released to NYPD custody. Id. at ^ 211.

       In reality, Jenkins had not been released because his CT exam revealed he had suffered a

subdural hematoma with soft tissue swelling and, following the CT scan, he was admitted to the

hospital. Lumer Deck, Ex. 1 at 1. A subsequent CAT scan revealed he was neurologically intact

and he was transferred to the critical care area for monitoring and given anti-seizure medication.

Id.


       lAB referred the investigation to the Chief of Department and Investigative Review

Section, and to the Organized Crime Control Bureau (t'OCCB"), of which Zambrano was a

member. Lumer Deck, Ex.4(Deposition oflAB Deputy Inspector Jose Frias)("Frias Dep.") at

69-74. lAB Deputy Inspector Jose Frias ("Frias") testified that lAB did not review Jenkins's

medical records or discuss his condition with medical personnel at Woodhull to independently
confirm the accuracy of Weber's report of Jenkins's diagnosis because Weber was "a sergeant in

the NYPD and [he] expect[ed] him to be truthful and honest." Id. at 86-89, 91. Surprisingly, no

one at lAB interviewed Zambrano or Jenkins about the incident. PI. 56.1         210-212; Frias Dep

at 97-98. However, Frias testified that he would have taken a different course of action if he had
                                                                 i
                                                                 I




been informed that Jenkins had suffered a subdural hematoma. Frias Dep at 89-90.

         The OCCB "exonerated" Zambrano,though there is no evidence on the record about how

or why they reached that conclusion.               Lumer Deck, Ex. 5(BCATS Form). Jenkins was

indicted for the sale of drugs and pled guilty on August 8, 2013. Def. 12/1/17 Letter, ECF No.

52, at 2.

         On October 13, 2015, Jenkins filed a Complaint, which he amended on June 20, 2017,

alleging excessive force against Zambrano, and asserting a claim of municipal liability against

the City of New York ("the City"), pursuant to Monell v. Deo't of Soc. Servs. of Citv of New

York. 436 U.S. 658 (1978). Jenkins argues that, in light of numerous prior allegations against

Zambrano for excessive use of force and other misconduct, the NYPD was deliberately

indifferent to the risk that Zambrano would use excessive force against Jenkins and other

civilians. The City now moves for summary judgment with respect to Jenkins's Monell claim.

Def. Mem. in Supp. of Mot. for Partial Summ. J., ECF No. 68("Def. Mem.").' For the reasons

stated below, the City's motion is denied.

                                                BACKGROUND


         Jenkins's allegations are not the first time Zambrano has faced serious abuse complaints.

Far from it. 30 separate complaints were filed against Zambrano prior to the incident with




'Jenkins's excessive force claim against Officer Zambrano is ready for trial.

                                                         3
Jenkins on October 14,2012. Half of these involved allegations of excessive force, including

instances when the injured complainant, like Jenkins, was securely in police custody. The

ensuing investigations ranged between modest and perfunctory and were for the most part

concluded as "unsubstantiated" or otherwise unresolved. In only one instance was Zambrano

found to be at fault for failing to make an entry in his memo book following another violent

confrontation with a complainant.^ Despite these largely undisputed facts, the City argues that no

reasonable fact finder could conclude that a de facto policy oftolerance for police misconduct

exists.


          Zambrano's Prior lAB and CCRB History^

          Zambrano started working with the NYPD in 2005 and retired in 2015. PI. 56.1 H 184-

186. Prior to October 14, 2012,Zambrano was the subject of23 investigations by lAB. Lumer

Deck, Ex. 3(Zambrano lAB Resume)."* Ofthese, four involved allegations that an individual was

injured while in NYPD custody^ and six involved allegations of unnecessary force. Id. Two of

the unnecessary force investigations were considered unsubstantiated and the other four are still




^ One other allegation against Zambrano, classified as "Shield-NYPD-Duplicate/Fake," was also substantiated, but
the Court has no information about the circumstances ofthat complaint or what, if any, disciplinary action was taken
as a result.
^ The parties' Rule 56.1 Statements contain inconsistencies and are not fully supported by evidence in the record.
The Court has conducted its own review ofthe record to calculate the number of complaints filed against Officer
Zambrano and which ofthose included allegations of excessive force. Perhaps illustrative ofthe deficiencies in the
NYPD's disciplinary and supervisory procedures, the Court found it difficult to come up with a precise compilation
because the records are difficult to follow, contain overlap when complaints are referred for "additional"
investigation and are not consistently classified given the allegations described and the incidents themselves.
Therefore, the numbers discussed in this section reflect the Court's best assessment of the evidence in the record.
 Though there are 24 separate incidents listed in Zambrano's lAB Resume,two entries refer to the same incident,
which occurred on September 22,2012. For some reason not clear from the record, this incident was given two
different IA numbers.      Lumer Decl. Ex. 3; Noble Deck, Exs. MM,NN.
^ The allegations in one ofthese complaints was classified in Zambrano's lAB Resume as"DRV-Other Department
Rules/Procedures" rather than "Prisoner Injured in NYPD Custody," but a review ofthe investigation report shows
that it involved allegations that Zambrano injured a prisoner during transport afler he arrest. See Noble Decl. Ex. JJ.
open allegations. Id. For unexplained reasons, all of the injured prisoner investigations, dating

back to May 2008, are still carried as "open" matters. Id.

        During this same period, the New York Civilian Complaint Review Board ("CCRB")

also investigated 12 complaints about Zambrano, 10 of which involved allegations of excessive

force. Lumer Deck,Ex.6(Zambrano CCRB Resume)L Ofthese 10,6 were referred to CCRB by

lAB. Noble Deck, Exs. DD^, GG,II, KK,NN,GO.Zambrano was "exonerated" on one of these

allegations and one allegation was closed as "unfounded". Lumer Deck, Ex 6. All the other
                                                               j

allegations were found to be unsubstantiated or were closed because the complainant or victim

was apparently unavailable or considered imcooperative. Id. Since the adequacy ofthese

investigations is at issue, a briefsummary of certain investigations is instructive:
                                                               I
        CCRB Case U 2006614478: On October 30, 2006, CCRB received a complaint alleging,

among other things, that Zambrano and another officer assaulted an individual while the three

men were in the back seat of a patrol car. Zambrano denied the allegation. The investigator

concluded that "[wjithout any independent witness to this incident, there is no way to confirm or

deny the use of physical force against [the individual]^.. [and] it does not seem plausible that two
officers, dressed in uniform, along with [the individual], could be seated in the rear of a patrol

car with ample space for such physical force to be useil." The allegation was determined to be
"unfounded."         Noble Deck, Ex. CC.

        CCRB Case # 200711636: On August 13, 2007, CCRB received a complaint that, during
                                                               j
a stop, after an individual asked Zambrano if he was bbing detained, Zambrano grabbed the

individual's forearm,threatened him with arrest and threw his identification on the ground.




® Though this CCRB investigation summary indicates that the case was referred by lAB,this incident does not
appear in Zambrano's lAB Resume. See Lumer Decl., Ex 3.
Zambrano and his partner denied the allegations. The investigator concluded that "[wjhile the

allegations are plausible, in the absence of independent witness testimony or corroborating

evidence, the investigation was unable to reach a determinative finding." The allegation was

found to be "unsubstantiated."      Noble Decl., Ex. DD.

       CCRB Case # 200713792: On September 21, 2007, OCRS received a complaint from an

individual alleging that, during a stop, Zambrano grabbed the individual, kneed him two times in

the groin, tightly placed handcuffs on the individual, twisted his arms backwards and then

punched him. The investigator spoke to the victim on the phone the next day. He tried to

schedule two in-person interviews with the victim in early October, but the victim failed to show

up to both. On October 18, 2007, the case was closed as "complainant uncooperative." See

Noble Deck, Ex. EE.

       lAB Case # 09-39229; CCRB Case # 200912653: On August 11, 2009, Zambrano was

involved in a physical confrontation with an individual in custody while Zambrano was taking
                                                       j

him to the bathroom in a hospital. A captain from Zairibrano's precinct reported that the nurses at

the hospital said Zambrano acted aggressively towards the individual, but the Hospital

Administrator who reviewed video surveillance of the incident said Zeimbrano acted

appropriately. An lAB investigator spoke to the individual, who said Zambrano had punched him

several times while he was being transported to the hospital and that later in the hospital, while

Zambrano was taking him to the bathroom, he and Zambrano pushed each other after they got

into an argument about what had happened during the transport. The individual gave the

investigator his contact information, which the investigator included in the investigation report.

The following day, the investigator reviewed the video surveillance ofthe confrontation and saw

Zambrano push the individual and rear cuff him after he put up his fists as if to fight Zambrano.
The investigators also learned that one of the hospital employees who was present at the scene

said that Zambrano threatened to strike the man before handcuffing him. The case was referred

to CCRB for further investigation.     Noble Deck, Ex. JJ.

       The CCRB Case Report states that the lAB referral did not contain any contact

information for the complainant and the investigator was unable to locate him using other

methods. The case was closed as "complainant unavailable."        Noble Deck, Ex. KK.

       CCRB Case # 201200595: On January 12, 2012, CCRB received a complaint that

Zambrano pushed an individual after the individual as ced why he was being stopped. The

investigator interviewed the individual, who picked Zembrano out of a photo array. Zambrano

and his partner could not recall having any interaction with the individual and failed to make any

notes about it in their memo books. The investigator ^^^as unable to find any documentary
                                                      j

evidence confirming the stop, and thus concluded that|"[l]acking such evidence, it was not
possible to determine if the stop occurred and whether force was used" and the allegation of use

of force was "unsubstantiated." Curiously, however,the investigator did conclude that Zambrano

interacted with the individual on the day of the incident, and both Zambrano and his partner

failed to document the encounter in their memo books; Both officers were cited for failing to

adhere to Patrol guidelines. See Noble Deck, Ex. LL. ;
                                                      j


       CCRB Case # 201212526: On September 24,2012,lAB received a complaint from an
                                                      I

individual alleging that Zambrano punched him in the ;ribs while in his cell at Brooklyn Central

Booking("BCB")and again later at the hospital. The same day, the individual told medical
                                                      I




personnel at the hospital that he had been hit by a police officer and his medical records showed

he had a right rib contusion. The case was referred to CCRB for further investigation. On

October 10, 2012, a CCRB investigator interviewed the individual, who gave him a statement
consistent with what he had said to medical personnel. The individual again provided a

consistent statement about the incident at a 50h hearing in January 2013. Approximately a year

after the incident, in September 2013, the CCRB investigator also spoke with a witness who was

incarcerated in the cell next to the individual on the day of the incident, an employee of BCB,

Zambrano and his partner. The witness recalled officers using force against the individual, but

acknowledged being under the influence of narcotics at the time ofthe incident. Zambrano

denied using force against the victim, but he did not recall any details from their interactions,

even though his memo book contained an entry that read:"At 9:28 p.m., one man was in the

prisoner van at the comer of Franklin Street and Fulton Avenue. At 11:55 p.m., Det. Zambrano

was en route to Brooklyn Central Booking. At 12:20 a.m., Det. Zambrano arrived at Brooklyn

Central Booking. At 1:10 a.m., Det. Zambrano went to the hospital and called his desk to inform

them." Zambrano's partner stated that he was not present during the interaction between

Zambrano and the individual at BCB and thus did not[know ifthey had an altercation, but
recalled that the individual only started complaining of broken ribs after Zambrano took him to

the holding cell. The investigator concluded that "due to conflicting civilian and officer

statements, and in the absence of credible civilian witness testimony, the investigation could not

determine by a preponderance of the evidence whether Zambrano used force against [the

individual]". Yet again the allegation was found to be "unsubstantiated." See Noble Deck, Ex.

00.
                                                        j
       Civil Lawsuits Against Zambrano

       Zambrano has been named in nine lawsuits. See Def. 56.1         10-62. Five of these

lawsuits involved claims of excessive force. Id. ini 31, 43,49,54,61. Eight were settled with no

admission of liability. Id. One was dismissed after the plaintiff withdrew all claims against


                                                 8
Zambrano. Id. 152. Two of these lawsuits involve incidents that occurred after the altercation

between Zambrano and Jenkins. Id.      39-62.

       Zambrano's Disciplinary History and Supervision

       Sometime around 2012, with mounting CCRB complaints, the NYPD placed Zambrano

on Force Monitoring Level 1, a program that requires officers to attend a one-week course at the

police academy after they receive a certain number of complaints in a certain amount of time.

See Lumer Deck, Ex. 2(Deposition of NYPD Det. Orlen Zambrano)("Zambrano Dep.") at 173,

191-92. None ofZambrano's supervisors ever discussed the CCRB and lAB complaints or

lawsuits with him, and the only person to approach him about the topic was the Indemnity

Control Officer from his command who told him about the Force Monitoring program. S^ Id. at

185-86. In fact, prior to October 14, 2012,Zambrano's supervisor. Sergeant Weber, was not

informed about any of Zambrano's prior excessive force complaints or lawsuits, except for one

case where Weber was also involved. S^ Lumer Deck, Ex. 7(Deposition of NYPD Sgt. Michael

Weber)("Weber Dep.") at 139-141. Weber was never advised that Zambrano was placed on

Force Monitoring. Id. at 174.

                                      LEGAL STANDARD


       Summary judgment is only appropriate where the submissions of the parties, taken

together, show that "there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law." Ramos v. Baldor Snecialtv Foods. Inc.. 687 F.3d 554, 558(2d

Cir. 2012)(quoting Fed. R. Civ. P. 56(a)); see also O'Hara v. Weeks Marine. Inc.. 294 F.3d 55,

64(2d Cir. 2002)(summary judgment warranted where "facts and law will reasonably support

only one conclusion"(quoting McDermott Int'k Inc. v. Wilander. 498 U.S. 337, 356 (1991));

Anderson v. Libertv Lobbv.477 U.S. 242,247-48(1986)("[M]ere existence of some alleged
factual dispute [] will not defeat an otherwise properly supported motion for summary

judgment.").

       In evaluating a motion for summary judgment, the Court "must construe the facts in the

light most favorable to the non-moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant." Walsh v. NYC Hous. Auth.. 828 F.3d 70,74(2d Cir.

2016)(internal quotation omitted). The moving party "bears the burden of establishing the

absence of any genuine issue of material fact." Zalaski v. Citv of Bridgeport Police Dep't. 613

F.3d 336,340(2d Cir. 2010)(internal citation omitted). If satisfied, the burden "shifts to the

nonmoving party," Celotex Corp. v. Catrett. 477 U.S. 317, 330(1986), who cannot avoid

summary judgment by "rely[ing] on conclusory allegations or unsubstantiated speculation."

Jeffrevs v. Citv of New York. 426 F.3d 549, 554(2d Cir. 2005)(internal quotation marks and

citations omitted). He must instead "offer some hard pidence showing that [his] version of the

events is not wholly fanciful." Id."Only when no reasonable trier of fact could find in favor of

the nonmoving party should summary judgment be granted." Taggart v. Time Inc., 924 F.2d 43,

46(2d Cir. 1991).

                                           DISCUSSION


       In general, municipalities cannot be sued under Section 1983 for injuries inflicted upon

others by their employees or agents. Monell.436 U.S. at 694. However,such claims are

permitted if a plaintiff can demonstrate that a deprivation of his or her constitutional rights was

caused by an official policy or custom of the municipality. Id. at 690-91. A plaintiff can establish

the existence of such a policy or custom by "showing the municipality, alerted to the possible use

of excessive force by its police officers, exhibited deliberate indifference" to the rights ofthe

public because it failed to act when "the need for more or better supervision to protect against


                                                 10
constitutional violations was obvious." Vann v. Citv of New York. 72 F.3d 1040, 1049(2d Cir.

1995^): see also Revnolds v. Giuliani. 506 F.3d 183, 192(2d Cir. 2007)("Monk's policy or

custom requirement is satisfied where a local government is faced with a pattern of misconduct

and does nothing, compelling the conclusion that the local government has acquiesced in or

tacitly authorized its subordinates' unlawful actions ... [and this pattern is] sufficiently persistent

or widespread as to acquire the force of law."). The njunicipality's deliberate indifference can be
"inferred if prior complaints of misconduct are followed by no meaningful attempt on the part of

the municipality to investigate or to forestall further incidents, or if the [municipality's] response

is so patently inadequate to the task as to amount to deliberate indifference." Alwan v. Citv of

New York. 311 F. Supp. 3d 570, 584(E.D.N.Y. 2018)(quoting Vann, 72 F.3d at 1049;

Revnolds. 506 F.3d at 192-93). Additionally, the plaintiff must show that the municipality's

failure to investigate or rectify the situation was "the result of a conscious choice rather than

mere negligence... or bureaucratic inaction." Amnestv Am. v. Town of W.Hartford. 361 F.3d

113,128(2d Cir. 2004)(citing Citv of Canton. Ohio v. Harris. 489 U.S. 378, 389(1989)).

        A plaintiff must also show that the deprivation of his or her constitutional rights was a

"reasonably foreseeable consequence of, and substantially caused by, the [municipality's] failure
                                                         j

to supervise." H.H. v. Citv of New York. 2017 WL 33196434, at *9(E.D.N.Y. Aug. 7, 2017)."To

be reasonably foreseeable,the harm to plaintiff must bje ofthe same general nature as that which
a reasonably prudent person in the [municipality's] position should have anticipated in light of its

level of supervision and knowledge of the officer." Id.(internal quotations omitted).

       Jenkins argues that, given the various complaiiits and lawsuits against Zambrano,the City

was on notice that he had a history of using excessive force, but "notwithstanding such notice,

the NYPD failed to take any meaningful supervisory action or otherwise reasonably investigate


                                                  11
or respond to Zambrano's conduct, covered up other misconduct, and left Zambrano in place to

continue his pattern and practice of unconstitutional behavior." Amended Compl.|f 58. The City

simply contends that these complaints and lawsuits do not establish that Zambrano had a pattern

of violating constitutional rights because none ofthe complaints or lawsuits resulted in a finding

that Zambrano used excessive force.        Def. Mem. at 21-22. Moreover, the City argues that

Jenkins fails to identify any particular deficiency in the CCRB and lAB investigations and thus

cannot show there was a persistent failure to investigate complaints or a policy of tolerance of

police misconduct. Id. at 23.
                                                        j
        Jenkins proffers evidence from which a reasonable jury could find that the large number
                                                        i



of complaints about Zambrano's use offorce alerted the City to the risk that Zambrano would

again use excessive force against arrestees, and that the City's failure to meaningfully respond to

the complaints amounts to a policy of tolerance of excessive force.        Alwan. 311 F. Supp. 3d

at 580-81 (finding that an officer's history of complaints, which includes eight CCRB

complaints, two additional lAB complaints and two lawsuits alleging the use of excessive force,

"would suffice to create a triable issue as to whether it was obvious to the City that there was a

risk that [the officer] would use excessive force"); Coeeins v. Ctv. of Nassau. 254 P. Supp. 3d

500, 520-21 (E.D.N.Y. 2017)("Courts in the Second Circuit routinely hold that multiple civilian

complaints against an officer regarding conduct similar to that exhibited toward a plaintiff is

enough for a jury to find the requisite degree of indifference to support failure to supervise

liability under MonelL").                              |
       The City argues that the Supreme Court's decision in Connick v. Thompson. 563 U.S. 51,

62(2011), stands for the sensible proposition that city officers cannot be faulted for failure to

correct a situation they have no notice of, and thus, Jenkins cannot establish that the City was on


                                                 12
notice that Zambrano had a pattern of actual constitutional violations since none of the

complaints or lawsuits against Zambrano resulted in a substantiated finding that he used

excessive force.     Def. Mem. at 21-22. However, since Connick. the Second Circuit has

explained that a plaintiff can establish deliberate indifference by showing that "a policymaking

official was aware of constitutional injury, or the risk ofconstitutional injury, but failed to take

appropriate action to prevent or sanction violations of constitutional rights." Jones v. Town of E.

Haven.691 F.3d 72, 81 (2d Cir. 2012)(emphasis addedk see also Jackler v. Bvme.658 F.3d

225, 236(2d Cir. 2011)("Deliberate indifference to claims of such civil rights violations—
tantamount to a custom or policy sufficient to support municipal liability under § 1983—may be

inferred from a municipality's lack of appropriate response to repeated complaints ofsuch
                                                        I



violations."(emphasis added)). In fact, in Jones, the Spcond Circuit explained that one of the

ways a plaintiff can satisfy its burden on a Monell claim is through "a showing of deliberate

indifference on the part ofsupervisory personnel to [constitutional violations], which was

communicated to line officers so as to give them the sense that they could engage in such abuse

of rights without risking appropriate disciplinary consequences." Jones. 691 F.3d at 82.

        While it is true that none of the allegations against Zambrano's use offorce were

considered substantiated, it is hard to appreciate how the City considers itself blameless given

the impressive history of complaints against Zambrano and the "uninterested and superficial"

investigations that followed. Fiacco v. Citv of Rensselaer. 783 F.2d 319, 328(2d Cir.1986); see

also Vann. 72 F.3d at 1050(finding that a reasonable juror could conclude that the City's

handling of complaints "besp[oke] indifference" even though they were unsubstantiated because

there was evidence that they could be true); H.H.. 2017 WL 3396434, at *8 (finding that
                                                       I
unsubstantiated allegations could still demonstrate deliberate indifference where there was


                                                  13
evidence that the investigator was not provided with the adequate resources, and leads and

recommendations for additional investigation were ignored); Sango v. Citv of New York> 1989

WL 86995, at *2-3, *14(E.D.N.Y. July 25, 1989)(holding that one partially substantiated and

three unsubstantiated complaints were sufficient to defeat summary judgment where the plaintiff

presented evidence that the investigations were inadequate and predictable).

       The investigations in these cases, fairly characterized, were at best modest and no
                                                        j
genuine fact-finding occurred. Ofthe 30 complaints filed against Zambrano, many alleging

conduct strikingly similar to the claims alleged yet again in this litigation, it appears from the

record that not a single complainant was ever credited. The record further reveals that

investigators routinely forgo any classic fact finding, even when there is clear corroborating

evidence, preferring instead to affix the unsubstantiated label once the accused officer denies the

conduct in question. The clear, unmistakable impression is that if there is no irrefutable

corroborating evidence, the matter is conveniently labeled "unsubstantiated," which, as a

practical matter, the City equates with exonerated. Apparently, unless an officer is caught red-

handed or his conduct is undeniable for whatever reason, the NYPD and the City simply choose

to regard the allegation as a non-event having no factual or legal evidentiary significance in

terms of supervisory responsibility or legal analysis, no matter the frequency or similarities in the

complaints.
                                                            !
        A review of the CCRB Closing Reports in the record show:
                                                            I
       • (T)Investigators svstematicallv refuse to credit testimonv bv civilian witnesses with
                                                            i


           regards to use offorce vet routinelv credit uncorroborated statements bv the officers.
                                                            I




           Investigators decline to substantiate allegations, even when thev find them to be

           plausible, whenever the officers denv the offending conduct.



                                                  14
In one Report, even though the investigator found the complainant credible and the

complainant picked Zambrano out of a photo array, the excessive force allegations

were considered unsubstantiated because neither
                                         j
                                                Zambrano nor his partner recalled

whether they interacted with the complainant and failed to note the encounter in their

memo books or file any reports recording tle incident.       Noble Deck,Ex. LL.

Curiously, the investigator wrote that without any documentary evidence,"it was not

possible to determine ifthe stop occurred and whether force was used." Id. at 7. In

contrast, in the same Report, the investigator wrote that "[t]he investigation

established that PO Zambrano interacted with [complainant] on the day of the

incident" and recommended that Zambrano and his partner be cited for failing to

document the encounter in their memo boo cs, a violation of Patrol guidelines. Id.


There is no explanation as to why or how the investigator found that there was

enough evidence establishing that the encounter occurred in the context ofthe memo

book citation but no evidence to determine if the encounter occurred in the context of

the excessive force allegations.


In another Report, the invegjigator declined to substantiate allegations that Zambrano

punched a defendant in the ribs while the defendant was in a holding cell and later at

the hospital. The Report shows that the in\|estigator found that the victim provided
multiple, consistent statements about the incidents, which were corroborated by his

medical records and by a witness present during one of the incidents, and that

Zambrano's partner admitted he was not present at the holding cells but the individual

started complaining about his ribs only after Zambrano took him there.           Noble

Deck,Ex.00. Nonetheless, since Zambrano denied using force, even though he


                                     15
could not recall anything else about the incident, and since the corroborating witness

admitted being under the influence of narcotics at the time of the incident, the

investigator concluded that he could not determine "by a preponderance of the

evidence whether Zambrano used force against [the victim]." Id. at 2.

(2)In one-on-one confrontations between an officer and an individual, the standoff is

alwavs resolved in favor of the officer.   j

In one Report, the investigator did not substantiate a complaint that Zambrano and

another officer punched and hit a defendant while transporting him after an arrest
because the officers denied doing it and "there were no independent witnesses to this

incident"—even though it is unclear how there would have been independent

witnesses in the transporting police vehicle.    Noble Decl., Ex. CC.

(3)Investigators reach conclusions that defy common sense and do not logicallv flow

from the investigation's factual record. |
In the same Report, the investigator concluded the allegations were "unfounded"

because it did not seem plausible that two officers and an individual could be seated

in the back of a patrol car "with ample space for such physical force to be used."



f4') The depth of investigation conducted does not match the gravitv of the

allegations.

In another Report,the investigator closed tjie complaint as "complainant
uncooperative" less than one month after it was received by CCRB because the

complainant failed to show up to two in-person interviews, despite the fact that the




                                     16
           investigator debriefed the witness on the phone the day after the complaint was

           received.     Noble DecL, Ex. EE.

      • (5)Investigators do not consider the officer's complaint history to identify patterns in

           the officer's behavior.

           Almost every CCRB Investigation Report contains a section listing the number of
                                                       i
                                                       I


           prior CCRB complaints involving the offi(^ers and civilians that are involved in the
           current investigation. However, this section only lists the number of prior
                                                       i
          substantiated complaints filed against an officer, indicating that CCRB investigators
           do not take into consideration conduct alleged in prior unsubstantiated complaints and
                                                      [
          thus do not evaluate if there are any concerning patterns in the allegations made

           against an officer. The possible dangers ofjsuch a practice are apparent in this very
           case: even though at least three different individuals previously complained that

          Zambrano assaulted them in circumstances very similar to Jenkins's allegations, no

           one identified a potentially concerning pattern in Zambrano's behavior since none of

           the complaints was substantiated. See Noble Deck, Exs. CC,DD,II, LL,00,PP.

           On the other hand,the number of complaints previously filed by a complainant—

           which would arguably only be relevant to the complainant's credibility—is always
                                                           I




           included without any mention of how they were resolved, painting an asymmetrical

           and skewed picture of the officer and the complainant's history with CCRB. Id.


       Even though lAB is responsible for investigating allegations of misconduct and
                                                       !



corruption by police officers, a review ofZambrano's lAB Resume and the lAB investigation

reports in the record demonstrates many concerning inadequacies in how investigations of

excessive force are handled:


                                                17
rn No real, thorough investigation is conducted given that investigators rely on what

the subject officer's supervisor relays about the incident.

In most cases, the investigator receives a report about the incident and the victim's

injury from the officer's supervisor. The investigator often does not speak to the

officer or even to the victim, and does not follow up with medical personnel to

confirm the diagnosis. It is not clear from tle investigation reports whether the

investigator even confirms whether the supervisor was present at the scene or learned

about the facts of the incident from the officer himself.     Lumer Decl., Exs. FF,

HH.In fact. Deputy Investigator Frias testified that during his investigation into
                                             1



Jenkins's incident, he did not independently confirm the accuracy of the Jenkins's
                                             i
medical diagnosis because Weber was "a sergeant in the NYPD and [he] expect[ed]
                                             I
him to be truthful and honest." Frias Dep. at 86-89, 91.
                                             !




(2) Most complaints are referred to another department for further investigation, but

lAB receives no information about how, or whether, those departments conduct

investigations and the results of the investigations.

Almost all complaints made against Zambrano, including ones of excessive force,

were referred to CCRB or the Chief of Department Investigative Review Section after

they were initially reported to lAB by one pf his supervisors.      Lumer Decl., Ex. 3.

Frias testified that once complaints are referred to the Chief of Department, they are

usually then referred back to the command of the officer involved in the allegation.

Frias Dep. at 74. Frias also testified that once an lAB case is referred to another

department, that is the end of lAB's involvement in a matter and lAB does not obtain

any information about the investigative steps taken by the other department or how


                                      18
           the case was resolved. Id. at 95-96,147-48,151. The lAB does not reach its own

           conclusion about the veracity of allegations it refers to other departments, and in fact,

           almost all the allegations made against Zambrano are still listed as open on his lAB

           Resume because the lAB does not know the resolution.          Lumer Deck, Ex. 3; Frias

           Dep. at 145. Even if the lAB conducts sonie investigation into an allegation, if it is

           ultimately referred to another department, the lAB does not find out the resolution

           and the allegation remains "open" in lAB records. See e.g.. Noble Deck, Ex. JJ;

           Lumer Deck, Ex. 3.

       • (4)Pertinent information from an investigation is not shared with other departments

           conducting additional investigation.


           In one case, the lAB investigated allegations that Zambrano hit a defendant while

           escorting him at the hospital and then referred the complaint to CCRB. However, the

           CCRB investigator was ultimately unable to come to a resolution because the lAB

           referral "did not contain any contact information for [the complainant]." Noble Deck,

           Ex. KK. Yet, the lAB investigation report ofthe complaint clearly contains the

           complainant's address and phone number.         Noble Deck, Ex. JJ.


       Thus, based on the evidence adduced in this case, a reasonable juror could conclude that

the persistent inadequacies in the CCRB and lAB investigations demonstrate that City officials

"simply did not care what a thorough investigation would reveal [and] were indeed indifferent to

whether or not excessive force was used." Fiacco, 783 F.2dat331,

       Other courts have denied summary judgment or upheld a jury verdict finding the City

liable on a Monell claim based on similar evidence of   lagrant investigative deficiencies. In

Fiacco. the Second Circuit upheld a jury's finding of deliberate indifference because there was

                                                  19
 evidence that the City's response to complaints "generally consisted solely of the chiefs

 speaking to the accused officer—with no formal statement being taken from the complainant, no

 file being created, no notation being made in the officer's file, and no further investigation being

 made." 783 F.2d at 331. In Sango. the Court denied summary judgment because it found that the

 CCRB investigation of prior complaints against an officer was "less than adequate" since the

 officer was only subjected to brief, mostly leading questions, and was never subjected to rigorous

 cross examination. 1989 WL 86995, at *3. Additionally, in one investigation, the officer

 admitted to punching a complainant in the face, though he said he had reasons to do so, and in

 another, the investigator failed to interview individuals who had witnessed the entire incident. Id.

 And in H.H.. the Court denied summary judgment because it found that, even though most of the

 allegations that an officer was involved with known prostitutes were investigated by a sergeant in

 his command,the investigations were inadequate given that the sergeant did not follow up on

 many leads, his requests that the investigations be transferred to lAB were denied, and
                                                               i
                                                               j
 recommendations about additional investigative procedures were ignored. 2017 WL 3396434, at

 *3-4.


         Again, the City relies on Connick to say that Jenkins must not only show deficiencies in

 the CCRB and lAB investigative procedures, but musi: also show that the City officials were

 aware that these deficiencies had resulted in a widespijead pattern of excessive force and failed to
 revise their practices.^ The Court explained that "without notice that a course of training is




'The other cases relied on by the City, Aeuirre v. City of N.Y and Triano v. Town of Harrisson. NY.are
 inapposite here. In both, the Court dismissed the plaintiffs Monell claim at the pleading stage because the
 plaintiff failed to allege facts substantiating their conclusory assertions about the deficiencies in the City's
 investigative process. See Aguirre. 2017 WL 4236552, at *7(E.D.N.Y. Sept. 22,2017); Triano. 895 F.
 Supp. 2d 526, 537(S.D.N.Y. 2012). This is not the case here, where the record reflects factual evidence
 ofthe deficiencies in the investigations.

                                                       20
deficient in a particular respect, decisionmakers can hardly be said to have deliberately chosen a

training program that will cause violations of constitutional rights." Connick. 563 U.S. at 62. The

situation at hand is not analogous."The City cannot escape liability when put on notice of an

officer's possible criminal activities by conducting a poor investigation and then disavowing
                                                        I




knowledge as a result of that inadequate investigation." H.H.. 2017 WL 3396434, at *10. The

City cannot be heard to complain about notice when it allows a demonstrably flawed system to

persist while it sticks its head in the sand and pleads innocent ignorance.

       The inadequacy of the investigations in this case is particularly relevant given the

evidence Jenkins proffered showing that the NYPD routinely treats complaints that have not

been substantiated as though the officer has been exonerated from any wrongdoing. Sergeant

Weber testified that, in his experience, the NYPD does not inform supervising officers of their

subordinate's prior CCRB and lAB complaints or about any lawsuits that are filed against the

officers, unless they are substantiated.    Weber Dep. at 142-44, 170. He also does not expect

any of his subordinates to inform him when they become the subject of CCRB complaints or

TAB investigations, and even if he learns that an officer is the subject of an investigation, he does

not question the officer about the facts or circumstances of the case as a matter of course. Id. at

148-49. Significantly, Weber testified that pending complaints, investigations or lawsuits do not

affect the way he supervises his officers and unless a complaint against an officer is

substantiated, the complaint would be irrelevant to hini. Id. at 168, 174-175. Therefore, even

though he was never told about any ofZambrano's complaints or lawsuits prior to the incident

with Jenkins, those complaints would not have mattered to him because they were

"unsubstantiated." Id. at 171.




                                                 21
       A reasonable jury could find that a monitoring and disciplinary system that disregards

any complaint or series of similar complaints because they are unsubstantiated does not

demonstrate a "meaningful attempt on the part of[the City] to ...forestall further incidents," and

it may be reasonably inferred that such a system encourages similar excesses. Vann,72 F.3d at

1050: see also Reynolds. 506 F.3d at 196("If a supervisor's steps are proven so meaningless or

blatantly inadequate to the task that he may be said to ^e deliberately indifferent notwithstanding
his nominal supervisory efforts, liability will lie."); Coggins. 254 F. Supp. 3d at 521 (finding that

evidence about "the lack of repercussions from the complaints that commanding officers deemed

'undetermined'" showed the police department does not adequately discipline its officers for the

conduct at issue in the case). The NYPD's failure to notify supervisors about complaints and

Sergeant Weber's refusal to consider unsubstantiated complaints in his day-to-day supervision of

officers reflect"a deliberate choice among various alternatives, rather than negligence or
                                                        I


bureaucratic inaction." Revnolds. 506 F.3d at 193;^Mahan v. City of New York.
                                                        i

2005WL1677524, at *5 (E.D.N.Y. Jul. 19,2005)(finding that evidence that one complaint went

uninvestigated until after the expiration ofthe statute of limitations period for the offense

suggests "at most, one isolated incident of bureaucratic inaction- or perhaps negligent

administration... [which] does not rise to the level of m actionable violation").

       Jenkiiis has also proffered evidence supporting an inference that there is a nexus between

the CCRB and lAB inadequate investigations, the NYPD's flawed supervisory and disciplinary

system and Jenkins's injury. Many of the complaints about Zambrano's use offorce involved

situations where the complainant was injured by Zambrano while he was in custody—much like

the allegation Jenkins makes against Zambrano.        Lumer Decl. Ex. 3; Noble Deck, Exs. CC,

JJ,00. Yet, Zambrano testified that none of his super/isors ever spoke to him about any of the


                                                 22
complaints or lawsuits filed against him or ever expressed concerns about whether the

allegations in the complaints or lawsuits filed against him were true. Zambrano Dep. at 190-91,

195-96. The superficial nature of the CCRB and TAB investigations into these complaints and

their predictable results may well have indicated to Zambrano, and to any officer, that the City

was indifferent to his use of excessive force.    H.H.; 2017 WL 3396434, at *11 ("[G]iven his
                                                       I




disciplinary history,[the officer] could have believed that the only kinds of violations with which

his supervisors were concerned were violations involving the Department or its property.").

Indeed,Zambrano admitted that he does not believe tlje complaints affected his performance
evaluations or how he was supervised on a day-to-day basis. Zambrano Dep. at 195-96. His

supervisors' disinterest in his complaint history and the lack of serious repercussions could have

led Zambrano to believe that his conduct would go un]3unished, empowering him to engage in

further misconduct, such as that alleged here. A reasonable jury could find that Jenkins's injuries

were foreseeable given the City's failure to adequately investigate allegations against Zambrano

and to take appropriate measures to supervise and discipline him.       Vann. 72 F.3d at 1050("In

light ofthe Department's 'systematic failure' to alert the supervisory units of the filing of new

complaints against problem officers, and in the absenc|e of any significant administrative
                                                       j

response to [the officer's] resumption of his abusive niisconduct upon reinstatement, it was

entirely foreseeable that [the officer] would engage in misconduct yet again."); Rasmussen v.

Citv of New York. 766 F. Supp. 2d 399,410(E.D.N.Y. 2011)("[I]f one accepts Plaintiffs
                                                       I

assumptions—^that repeated instances of constitutional violations by police officers carry no

consequences—a factual issue might exist as to whether the lack of consequences contributed to

this incident.").




                                                 23
                                            CONCLUSION


        The City takes great comfort from the fact that the overwhelming percentage of

complaints against Zambrano were found to be unsubstantiated. It suggests that unsubstantiated

means exonerated and that the number of complaints, no matter how many, has no probative

force and is of no concern. The City maintains this position despite evidence of a demonstrably

flawed system that is supported by plainly inadequate investigations that are in most instances

effectively stymied by an officer's simple denials. Th^ NYPD knows how to investigate when

they choose to. Given the evidence before the Court, a reasonable factfmder could conclude that

in Zambrano's case, the City chose not to conduct an investigation or meaningfully monitor his

performance but instead chose to disregard a problem officer and invite his continued abuse.
                                                      I
Considering the proffered evidence, the Court concludes that the alleged deficiencies in such an

apparently flawed system are so obvious that the City's claim of ignorance must be assessed by

the fact-finder at a trial on the merits.


SO ORDERED:




                                                             s/Raymond J. Dearie


Dated: June 4, 2019                                         Raymond J. Dearie
Brooklyn,NY                                                 United States District Judge




                                                24
